Title: To John Adams from George Washington, 4 February 1791
From: Washington, George
To: Adams, John


				
					Mr. President:
					February 4, 1791
				
				I am commanded to inform the Senate, that the President of the

United States has this day approved and signed an act, entitled “An act declaring the consent of Congress that a new state be formed within the jurisdiction of the commonwealth of Virginia, and admitted into this Union, by the name of the state of Kentucky.”
				
					
				
				
			